DETAILED ACTION
Status of the Application
1. 	This office action is an Allowance in response to the applicant’s amendments/remarks filed on 05/11/2021. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
2.	Claims 1-14,16-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: The closest prior art (which has been made of record) fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim: 
Regarding independent claims 1, and 16, Firdaus et al was the closest prior art of record, Firdaus et al discloses a design of wireless battery charger using near-field induction method, however the prior art of record does not clearly discloses the specific structure configuration, particular operation for the claimed wireless power transmitter and related method, particularly of a wireless power transmitter; the wireless power transmitter comprising: 
a parallel resonance circuit comprising at least a capacitive impedance and an inductive impedance, the inductive impedance comprising a transmitter coil; 
a power source having a current sink terminal and at least one power source terminal configured to provide current to the parallel resonance circuit, wherein the power source is configured to limit a rate of change of a current drawn from the power source terminal; 

a second switch having a third terminal and a fourth terminal, wherein the third terminal is coupled to a second end of the parallel resonance circuit, and wherein the fourth terminal is coupled to the current sink terminal; and 
a driver circuit configured to generate at least one cyclic drive signal for the first switch and the second switch, 
wherein the driver circuit is configured to generate the at least one cyclic drive signal such that each cycle comprises a first time interval in which the first switch is closed and the second switch is open, a second time interval in which the first switch is open and the second switch is closed, and a third time interval in which both the first switch and the second switch are closed, wherein the third time interval is between the first time interval and the second time interval, as currently claimed, in combination with additional limitations from the rest of the claim. 
Therefore the invention as currently claimed is different from the recited in the prior art, the prior arts of record are not specifically directed to the applicant’s claimed matter, therefore, based on the updated search performed and considering applicant’s remarks, it has been determined that the claims have been found novel and non-obvious.
Regarding claims 2-14, which depends on claim 1, these claims, are allowable for at least the same reasons given for claim 1.
, which depends on claim 16, these claims, are allowable for at least the same reasons given for claim 16.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
3. 	Applicant's arguments considered on the remarks filed on 05/11/2021 regarding claims 1-14,16-20 have been fully considered and are persuasive. Regarding the prior art of record, the prior arts of record are not specifically directed to the applicant’s claimed arrangement, therefore, based on the applicant’s remarks, and the updated search performed, it has been determined that the claims have been found novel and non-obvious.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALFONSO PEREZ BORROTO whose telephone number is (571)270-1714.  The examiner can normally be reached on M-F 9-5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALFONSO PEREZ BORROTO/
Primary Examiner, Art Unit 2836